






Dated    26 July 2012






The Hongkong and Shanghai Banking Corporation Limited




and






Global Payments Acquisition PS 2 C.V.




___________________________________________


AGREEMENT


relating to the sale and purchase of
44% of the entire issued share capital of
Global Payments Asia-Pacific Limited (環ô滙亞È太Ó有³限­公½司q)
___________________________________________














--------------------------------------------------------------------------------








CONTENTS


Clause        Page


1.    Definitions and Interpretation    1
2.    Sale and Purchase; Implementation Committee    5
3.    Consideration    6
4.    Conditions    7
5.    Completion    8
6.    Warranties and Covenants    9
7.    Termination    12
8.    Entire Agreement    12
9.    Remedies Cumulative    12
10.    No Waiver    12
11.    Time of the Essence    13
12.    Severance    13
13.    Amendments    13
14.    Announcements and Restrictions on Disclosure    13
15.    Further Assurance    15
16.    Counterparts    15
17.    Successors    15
18.    Assignment    15
19.    Survival    15
20.    Tax and Expenses    18
21.    Notices    16
22.    Countering Bribery    18
23.    Law and Jurisdiction    18
24.    Process Agents    19
Execution         20








--------------------------------------------------------------------------------








THIS AGREEMENT is dated 26 July 2012 and made between:


(1)
The Hongkong and Shanghai Banking Corporation Limited, a company organized under
the laws of Hong Kong (the "Seller"); and



(2)
Global Payments Acquisition PS 2 C.V., a limited partnership formed under the
laws of the Netherlands (the "Purchaser").



WHEREAS the Purchaser wishes to acquire and the Seller wishes to sell to the
Purchaser the Sale Shares, which represent 44% of the entire issued share
capital in the Company as at the date of this Agreement, subject and in
accordance with the terms and conditions of this Agreement.
  
BY WHICH IT IS AGREED as follows:


1.
DEFINITIONS AND INTERPRETATION



1.1
Defined Terms



In this Agreement unless the context requires otherwise:
    
"Affiliate" or "Affiliates" with respect to a specified person, means a person
that, directly or indirectly, Controls, is Controlled by, or is under common
Control with, the person specified provided that, in the case of the Seller for
the purposes of this Agreement except for Clause 3.4, an Affiliate of the Seller
means such person which is engaged in the Merchant Acquiring Business or
performs any activities in connection with the Merchant Acquiring Business;    


"Anti-Bribery Laws" is defined in Clause 22.1;
 
"Business Day" means any day other than a Saturday, Sunday or any day on which
the banking institutions located in Atlanta, Georgia and Hong Kong are
authorized by law or other governmental action to be closed;
    
"Commercial Documents" means the various agreements entered into by (i) the
Seller and/or its Affiliates and (ii) the Purchaser and/or its Affiliates in
2006 and 2008 in connection with the initial sale by the Seller of 56% of the
entire issued share capital of the Company to the Purchaser, and reference to a
"Commercial Document" includes any and all side letters signed or accepted by
applicable parties in connection with that Commercial Document;


"Commercial Principles" are set forth in Schedule 1;


"Companies Ordinance" means the Companies Ordinance (Chapter 32, as amended, of
the laws of Hong Kong);


"Company" means Global Payments Asia-Pacific Limited (環ô滙亞È太Ó有³限­公½司q), a
company established under the laws of Hong Kong, with registration No. 1006888;


"Completion" means completion of the sale and purchase of the Sale Shares in
accordance with Clause 5;




--------------------------------------------------------------------------------






"Completion Date" means the date on which Completion takes place;
    
"Conditions" means the conditions set out in Clause 4.1;


"Consideration" means the consideration to be paid by the Purchaser to the
Seller for the Sale Shares, specified in Clause 3.1;


"Control" exists when a person owns beneficially, directly or indirectly, more
than 50% of another person's issued voting securities or where a person (other
than any regulatory authority) has the ability to direct or cause the direction
of the management and policies of another person, whether through the ownership
of voting securities, by contract, or otherwise, and "Controlled" and
"Controlling" shall be construed accordingly;


"Disclosed" means any disclosure in writing with specific reference to this
Agreement by a Party to the other Party prior to Completion;


"Encumbrance" means a mortgage, charge, pledge, lien, option, restriction, right
of first refusal, right of pre-emption, third-party right or interest, other
encumbrance or security interest of any kind, or another type of preferential
arrangement (including, without limitation, a title transfer or retention
arrangement) having similar effect and any agreement or obligation to create or
grant any of the aforesaid other than any right or arrangement of aforesaid
nature granted in favour of the Purchaser or its Affiliates;


"Global" means GPN and/or its Affiliates;


"Governmental Entity" means (i) any multinational, federal, provincial, state,
municipal, local or other governmental, regulatory or public department, central
bank, court, commission, board, bureau, agency or instrumentality, whether
domestic or foreign, (ii) any subdivision or authority of any of the foregoing,
or (iii) any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the above;
    


"GPN" means Global Payments Inc., a company organized under the laws of the
State of Georgia, United States of America;


"Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China;


"Implementation Committee" is defined in Clause 2.2(b);


"Key Commercial Terms" are set forth in Schedule 2;


"Law" means all applicable laws including all statutes, codes, ordinances,
decrees, rules, regulations, municipal by-laws, judicial or arbitral or
administrative or ministerial or departmental or regulatory judgements, orders,
decisions, rulings or awards, guidelines, standards, policies or procedures
enacted by a Governmental Entity or pursuant to statutory authority or
requirement and general principles of common or civil law and equity, binding on
the person referred to in the context in which the word is used;


"Longstop Date" is defined in Clause 4.1;






--------------------------------------------------------------------------------




"Merchant Acquiring Business" means the merchant acquiring business of the
Company and/or its subsidiaries in the Relevant Jurisdictions as at the date of
this Agreement;


"New Commercial Documents" means the agreements and other documents entered into
by (i) the Seller and/or its Affiliates or (ii) the Purchaser and/or its
Affiliates pursuant to Clause 2.2(b) of this Agreement, including restated
Commercial Documents and agreements entered into to effect amendments to the
Commercial Documents. The New Commercial Documents are those identified in
Schedule 9, and any other documents agreed in writing by the Parties before
Completion to be New Commercial Documents;


"Party" means a Party to this Agreement;


"Relevant Jurisdictions" means Brunei, China, Hong Kong, India, Macau, Malaysia,
Maldives, Philippines, Singapore, Sri Lanka and Taiwan;
 
"Sale Shares" means 61,651,740 Shares to be sold to the Purchaser pursuant to
this Agreement, being 44% of the entire issued share capital of the Company held
by the Seller;


"Shares" means issued ordinary Shares of US$1.00 each in the capital of the
Company;


"Stamp Duty Ordinance" means the Stamp Duty Ordinance (Chapter 117, as amended,
of the laws of Hong Kong);


"Tax" and "Taxation" means all forms of taxation including any charge, tax
(including corporate tax, income or otherwise), duty, levy, impost, withholding
or liability wherever chargeable imposed for support of national, state,
federal, municipal or local government or any other Governmental Entity in Hong
Kong or elsewhere, and any penalty, fine, surcharge, interest, charges or costs
payable in connection with any of the foregoing;     


"US$" means United States Dollars; and


"Warranties" means, with respect to those given by the Seller, the
representations, warranties and undertakings set out in Schedule 3 and, with
respect to those given by the Purchaser, the representations, warranties and
undertakings set out in Schedule 4, and "Seller Warranties" and "Purchaser
Warranties" shall be construed accordingly.


1.2    Construction of References


In this Agreement, unless the context requires otherwise, any reference:


(a)
to a Clause or Schedule is a reference to a Clause of or a Schedule to this
Agreement;



(b)
to this Agreement, any other document or any provision of this Agreement or that
document is a reference to this Agreement, that document or that provision as in
force for the time being or from time to time amended in accordance with the
terms of this Agreement or that document;



(c)
to a person includes an individual, a body corporate, a partnership, any other
unincorporated body or association of persons and any state or state agency;



(d)
to a "subsidiary" or "holding company" is to be construed in accordance with
section 2 of the Companies Ordinance;





--------------------------------------------------------------------------------






(e)
to a time of day is a reference to the time in Hong Kong, unless expressly
indicated otherwise;



(f)
to an enactment includes that enactment as it may be amended, replaced or
re-enacted at any time, whether before or after the date of this Agreement, and
any subordinate legislation made under it;



(g)
to an "agreement" includes any document or deed, an arrangement and any other
kind of commitment; and



(h)    to a "right" includes a power, a remedy and discretion.


1.3    Interpretation


In this Agreement, unless the context otherwise requires:


(a)
words importing the plural include the singular and vice versa;



(b)
words importing a gender include every gender; and



(c)
the words "other", "including" and "in particular" do not limit the generality
of any preceding words and are not to be construed as being limited to the same
class as the preceding words where a wider construction is possible.



1.4    Headings and Contents


The headings and the tables of contents in this Agreement do not affect its
interpretation.


1.5    Schedules


This Agreement includes its Schedules and any reference to a paragraph is a
reference to the paragraph of the relevant Schedule.


2.    SALE AND PURCHASE; IMPLEMENTATION COMMITTEE


2.1    Sale and Purchase


The Seller shall sell the Sale Shares free from all Encumbrances and the
Purchaser shall purchase the Sale Shares with effect from Completion.


2.2    Implementation Committee


(a)    The Parties shall work together in good faith from the date of this
Agreement up to and including Completion to plan for the implementation of the
transactions contemplated by this Agreement, including negotiating and agreeing
on the New Commercial Documents in a manner that is consistent with the
Commercial Principles and the Key Commercial Terms.


(b)    As soon as practicable after the date of this Agreement, the Parties
shall constitute an implementation committee to oversee and manage the matters
referred to in Clause 2.2(a) (the "Implementation Committee"). The
Implementation Committee shall consist of an equal number of nominees from each
of the Parties (as notified to the other Party in writing from time to time).




--------------------------------------------------------------------------------






(c)
The Parties acknowledge and agree that the Implementation Committee will be the
forum through which the Parties will work together to plan and implement the
transactions contemplated by this Agreement.



(d)
From the date of this Agreement, the Parties shall use reasonable endeavours to
ensure that the Implementation Committee seeks, in good faith, to negotiate to
agree, within thirty (30) days after the date of this Agreement, the New
Commercial Documents incorporating any variations, amendments or waivers to the
terms of the Commercial Documents in a manner consistent with the Commercial
Principles and the Key Commercial Terms and taking into account all Laws
applicable from time to time to (i) any of the Parties and their respective
Affiliates, (ii) the Merchant Acquiring Business and/or (iii) the activities and
transactions contemplated by the New Commercial Documents.



(e)
The Implementation Committee may, from time to time, in furtherance of its
planning and implementation function as described in this Clause 2.2, agree on
how the terms of this Agreement shall be applied in negotiating the New
Commercial Documents.



(f)
If a dispute or difference of opinion arises in relation to any of the matters
referred to in Clause 2.2(a) and the members of the Implementation Committee are
unable to resolve that dispute or difference of opinion within a reasonable
period, then either Party may issue a written notice to the other Party
requiring that the dispute or difference of opinion be referred, in the case of
the Seller, to Richard Harvey and, in the case of the Purchaser, to David
Mangum. If a dispute or difference of opinion is so referred, each Party shall
procure that its representative negotiates in good faith to resolve the dispute
or difference of opinion within a period of 20 Business Days.



3.    CONSIDERATION


3.1    Consideration


(a)    The Consideration is the sum of US$242 million ($242,000,000.00), which
shall be payable by the Purchaser to the Seller or to its order at Completion.


(b)    The Seller shall be entitled to dividends as a shareholder of the Company
up to Completion. The Purchaser shall deliver a copy of the audited accounts for
the financial year ended 31 May 2012 of the Company to the Seller within 10
Business Days after they are available. The Purchaser shall pay or procure
payment to the Seller, within 90 days after delivery of the copy of audited
accounts, an amount equal to 44% of the amount of dividends for the period of
time in which the Seller was a shareholder of the Company that could have been
paid by applying the criteria and factors in a manner consistent with the
preceding financial year, subject to a cap of US$100 million.


3.2    Default Interest


If a Party fails to pay any sum due and payable by it under this Agreement on
the due date of payment under this Agreement, such defaulting Party will pay
interest at the rate of two per cent per annum above the best lending rate of
The Hongkong and Shanghai Banking Corporation Limited in US$ from time to time
(whether before or after judgement) on the outstanding sum from the due date of
payment until the actual date of payment.






--------------------------------------------------------------------------------




3.3    Form of Payment


Payment of the Consideration by the Purchaser to the Seller will be made by
banker's draft drawn on a bank in Hong Kong or by telegraphic transfer in
immediately available funds in US$ to the account notified by or on behalf of
the Seller to the Purchaser not later than two Business Days before the due date
of payment or by such other method as the Purchaser and the Seller agree in
writing.


3.4
Source of Funds



The Purchaser may fund the Consideration from either (a) existing credit
facilities granted by the Seller and/or its Affiliates exclusively or (b) credit
facilities in which the Seller and/or its Affiliates participate with third
parties, provided that none of the Company and its subsidiaries has provided any
guarantee, collateral or security of any kind in respect of such existing credit
facilities and provided further that the (i) total amount utilised by the
Purchaser in such existing credit facilities granted exclusively by the Seller
and its Affiliates and (ii) total amount of the participation of the Seller and
its Affiliates in such existing credit facilities which involve third parties
does not exceed 10% of the Consideration. The Purchaser shall not fund the
Consideration from any new financing arrangements granted or made available or
to be granted or made available by the Seller and/or any of its Affiliates to
the Purchaser and/or its Affiliates.


4.    CONDITIONS


4.1
Conditions Precedent



Completion is conditional upon the following conditions being satisfied on or
before 5:00 pm Hong Kong time on the last day of a 12-month period commencing
from the date of this Agreement (the "Longstop Date"):


(a)
the execution and delivery of the New Commercial Documents by the Parties and/or
their relevant Affiliates who are parties to such New Commercial Documents;



(b)
the obtaining in terms reasonably satisfactory to the Parties, of all consents,
approvals, clearances, no objections, and authorisations of any relevant
Governmental Entities or other relevant third parties in Hong Kong or elsewhere
as may reasonably be considered necessary or desirable for the execution and
implementation of this Agreement;



(c)
no Governmental Entity or any other person having commenced or threatened to
commence any proceedings or investigation for the purpose of prohibiting or
otherwise challenging or interfering with the execution or implementation of
this Agreement and/or the New Commercial Documents, or having taken or
threatened to take any action as a result of or in anticipation of the
implementation of this Agreement and/or the New Commercial Documents that would
be materially inconsistent with the transaction contemplated under this
Agreement and/or the New Commercial Documents, or having enacted or proposed any
legislation or order or imposed any condition which would prohibit, materially
restrict or materially delay the implementation of this Agreement and/or the New
Commercial Documents;



(d)
the Warranties of the respective Parties shall be true and correct (in all
material respects, in the case of those Warranties which are not by their
express terms qualified by reference to materiality) on and as of the Completion
Date with the same force and effect as if the Warranties had been made on and as
of the Completion Date, except that any Warranties that are made as of a
specified date shall be true and correct (in all material respects, in the case
of those





--------------------------------------------------------------------------------




Warranties which are not by their express terms qualified by reference to
materiality) as of such date; and


(e)
each of the Parties shall have fulfilled or complied to a material extent with
the covenant given by it in Clause 6.4 or 6.5 and the undertakings given by it
in Clause 6.13 and 22 up to and including the Completion Date.



4.2    Satisfaction of Conditions by the Parties


Each Party will, and (where appropriate) will procure any of its Affiliates to,
use reasonable endeavours (so far as it lies within its powers) and co-operate
with and assist one another to procure the satisfaction of the Conditions set
out in Clauses 4.1(a) and 4.1(b) as soon as reasonably practicable and in any
event before the Longstop Date.


4.3    Notification


If at any time a Party becomes aware of a fact or circumstance that might
prevent a Condition being satisfied, it will immediately inform the other Party.
    
4.4    Waiver


The Parties may, to such extent legally permitted or entitled to do so, at any
time mutually agree to waive in writing any of the Conditions (in whole or in
part) set out in Clause 4.1.


4.5    Conditions not Satisfied


If any of the Conditions (which have not previously been waived by the Parties
or, where appropriate, the Party to which it is given) have not been satisfied
on or before the Longstop Date then either Party shall have the right to
terminate this Agreement on giving written notice to the other Party, in which
event the provisions of Clause 7 shall apply unless the Parties agree to
postpone the Longstop Date to a date (being a Business Day) to be agreed by the
Parties in which case the provisions of this Agreement will apply as if the date
set for satisfaction or waiver of the Conditions were the date to which the
Longstop Date is so postponed.


5.    COMPLETION


5.1    Completion


Completion will take place at such place as the Seller and the Purchaser may
agree on the third Business Day following satisfaction or waiver of the
Conditions, or such other date as the Parties may agree in writing. At
Completion, the business set out in Schedule 6 will be transacted.


5.2    Effect of Non-Compliance With Completion Obligations


No Party is obliged to complete this Agreement or perform any obligations under
this Agreement unless the other Party complies fully with the requirements of
Clause 5.1 and Schedule 6. If the respective obligations of the Parties under
Clause 5.1 and Schedule 6 are not complied with on the Completion Date, the
Purchaser may by notice to the Seller (in the event that the Seller is unable or
unwilling to comply with its obligations under this Agreement) or the Seller may
by notice to the Purchaser (in the event that the Purchaser is unable or
unwilling to comply with its obligations under this Agreement):




--------------------------------------------------------------------------------






(a)
postpone Completion to a date (being a Business Day) to be specified by the
compliant Party in which event the provisions of this Agreement will apply as if
the date set for Completion in Clause 5.1 were the date to which Completion is
so postponed;



(b)
proceed to Completion as far as practicable (without limiting its rights under
this Agreement); or



(c)
terminate this Agreement in which case the provisions of Clause 7 shall apply.



6.    WARRANTIES AND COVENANTS


6.1    Seller Warranties


The Seller represents, warrants and undertakes to and with the Purchaser and its
successors in title that each statement contained in Schedule 3 is true and
accurate in all respects and not misleading as at the date of this Agreement,
and will continue to be so on each day up to and including the Completion Date
with reference to the facts and circumstances subsisting from time to time.


6.2    Purchaser Warranties


The Purchaser represents, warrants and undertakes to and with the Seller and its
successors in title that each statement contained in Schedule 4 is true and
accurate in all respects and not misleading as at the date of this Agreement,
and will continue to be so on each day up to and including the Completion Date
with reference to the facts and circumstances subsisting from time to time.


6.3    Separate Warranties


Each of the Warranties is to be construed as a separate Warranty and (except
where this Agreement expressly provides otherwise) is not to be limited or
restricted by reference to or inference from the terms of any other Warranty or
any other terms of this Agreement.


6.4    Purchaser Covenants


The Purchaser covenants with the Seller that it shall, and shall procure that
its Affiliates shall, from the date of this Agreement up to and including the
Completion Date, carry on their respective businesses with integrity, prudence
and the appropriate degree of professional competence and in a manner that is
not prejudicial to, or likely to prejudice, the interests (reputation or
otherwise) of the Seller, its Affiliates and/or their respective customers.


6.5    Seller Covenants


The Seller covenants with the Purchaser that it shall, and shall procure that
its Affiliates shall, from the date of this Agreement up to and including the
Completion Date, perform their respective activities in connection with the
Merchant Acquiring Business with integrity, prudence and the appropriate degree
of professional competence and in a manner that is not prejudicial to, or likely
to prejudice, the interests (reputation or otherwise) of the Purchaser, its
Affiliates and/or their respective customers in connection with the Merchant
Acquiring Business.


6.6    Remedies for Breach of Warranty or Covenant






--------------------------------------------------------------------------------




If, on or before the Completion Date, (A) a Party has reasonable grounds to
believe that a Warranty given by the other Party has been breached, is untrue,
inaccurate or misleading or the other Party has breached any other term of this
Agreement that, in either case, is material to the sale and purchase of the Sale
Shares; or (B) a Party has reasonable grounds to believe that the other Party
has breached its covenant in Clause 6.4 or 6.5 causing the interests of the
first-mentioned Party, its Affiliates and/or their respective customers as
specified in Clause 6.4 or 6.5 to be prejudiced in any material manner, the
non-defaulting Party may by notice to the other Party:


(a)    elect to proceed to Completion in which case the non-defaulting Party
shall waive any other rights or remedies it may have in relation to the breach;
or


(b)    terminate this Agreement (in which event the provisions of Clause 7 will
apply).


6.7    Matters Disclosed


The Warranties are qualified by reference to those matters Disclosed. A Party
will not be liable to the other Party in respect of the Warranties to the extent
of matters Disclosed.


6.8    Time Limit on Warranty or Covenant Claims


(a)    Each Party will not be liable in respect of any of the Warranties or the
covenant in Clause 6.4 or 6.5 unless notice of a claim in respect of such
Warranties or covenant specifying in reasonable detail and to the extent
possible the event or default to which the claim relates and the nature of the
breach and amount claimed has been received by it not later than the expiry of
the period of 18 months following the Completion Date.


(b)
Any claim in respect of which notice has been given in accordance with Clause
6.8(a) will be deemed to have been irrevocably withdrawn and lapsed if (not
having been previously satisfied, settled or withdrawn) proceedings in respect
of such claim have not been issued and served on the Party receiving the notice
not later than the expiry of the period of one year after the date of such
notice (or, in case of a breach of any of the Warranties or the covenant in
Clause 6.4 or 6.5 which arises by reason of some liability which, at the time of
such notice of claim, is contingent only or cannot be quantified, not later than
the expiry of the period of one year after the date on which such liability
ceases to be contingent or becomes capable of being quantified).



6.9    Upper Limit on Liability for Warranty or Covenant Claims


The total liability of a Party for all claims made in respect of the Warranties
and/or the covenant in Clause 6.4 or 6.5 will not exceed the amount of the
Consideration. Subject to the aforesaid:


(a)    the total liability of the Purchaser for all claims for breach of any of
the Warranties set out in paragraph 1 in Schedule 4 (Purchaser Warranties), or
the liability of the Seller for all claims for breach of any of the Warranties
set out in paragraphs 1 and 2 in Schedule 3 (Seller Warranties), will not exceed
the amount of the Consideration;


(b)    the total liability of the Purchaser or the Seller for all claims for
breach of any other Warranties will not exceed an amount equal to 30% of the
Consideration; and


(c)    the total liability of the Purchaser or the Seller for all claims for
breach of the covenant in Clause 6.4 or 6.5 respectively will not exceed an
amount equal to 30% of the Consideration.




--------------------------------------------------------------------------------






6.10    Changes in Legislation


No Party will be liable in respect of any Warranties or the covenant under
Clause 6.4 or 6.5 if and to the extent that the matter giving rise to such
liability would not have arisen but for the passing of, the repealing,
revocation or withdrawal of, or any change in, after the date of this Agreement,
any law, rule, regulation, code, guideline, the interpretation of any of the
above, or administrative practice of a Governmental Entity in each case not in
force at the date of this Agreement.


6.11
Remediable Breach of Warranties or Covenants



Any Warranty or any covenant in Clause 6.4 or 6.5 to the extent remediable if
breached shall not entitle the other Party to compensation unless the Party
breaching the Warranty or covenant has received written notice of such breach
from the other Party and such breach is not remedied within 30 days after the
date on which such notice is received by the Party breaching the Warranty or
covenant.


6.12    Fraud


The provisions of Clauses 6.7 to 6.9 will not apply in the event of fraud on the
part of the Party giving the Warranty or covenant.


6.13    Arrangements after Completion


The Parties undertake to perform their respective post-Completion obligations
set out in Schedule 5.


7.    TERMINATION


If this Agreement is terminated pursuant to Clauses 4.5, 5.2(c) or 6.6(b), then
all rights and obligations of the Parties will cease immediately upon
termination except that:


(a)
termination will not affect the then accrued rights and obligations of the
Parties (including the right to damages for the breach, if any, giving rise to
the termination and any other pre-termination breach by either Party); and



(ii)
termination will be without prejudice to the continued application of Clause 14
(and all provisions relevant to the interpretation and enforcement thereof),
which will remain in full force and effect.



8.    ENTIRE AGREEMENT
    
The making, execution and delivery of this Agreement, by the Parties have been
induced by no representations, statements, warranties or agreements other than
those expressly provided or contemplated in this Agreement. This Agreement and
(upon execution) the New Commercial Documents (including those provisions of the
Commercial Documents that will continue in effect) embody the entire
understanding of the Parties in respect of the subject matter hereof and
supersede and cancel in all respects all previous letters of intent,
correspondence, understandings, agreements and undertakings (if any) between the
Parties with respect to the subject matter hereof whether such shall be written
or oral.


9.    REMEDIES CUMULATIVE






--------------------------------------------------------------------------------




The rights of the Parties under this Agreement are cumulative and do not exclude
or restrict any other rights (except as otherwise provided in the Agreement).


10.    NO WAIVER
    
(a)
No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Party herefrom, shall be effective unless the same shall be in
writing and signed by the Party sought to be bound thereby, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.



(b)
No failure or delay on the part of any Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any Party of any right, power or privilege under this
Agreement operate as a waiver of any other right, power or privilege hereunder,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege under this Agreement.



11.    TIME OF THE ESSENCE


Time is of the essence of this Agreement as regards any time, date or period
specified for the performance of an obligation.


12.    SEVERANCE


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable laws and regulations, but
if any provision of this Agreement is held to be prohibited by or invalid under
any applicable laws and regulations, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement. In such an
event, the Parties shall use good faith endeavours to re-negotiate any such
provision in an effort to retain the spirit and intent of the original
provision.


13.    AMENDMENTS
    
No amendment, modification or alteration of the provisions of this Agreement
shall be binding unless the same shall be in writing and duly executed by the
authorized representative of each Party.


14.    ANNOUNCEMENTS AND RESTRICTIONS ON DISCLOSURE


14.1    Announcements


No public announcement, circular or communication of any kind will be made or
issued, in respect of the subject matter of this Agreement by the Parties
except:


(a)
with the prior written consent of the other Party which may not be unreasonably
withheld or delayed;



(b)
consistent with Schedule 7;



(c)
as requested or required in order to comply with applicable requirements of any
stock exchange or governmental entity, or by requirements of any securities law
or regulation or other laws,





--------------------------------------------------------------------------------




regulations, judicial process and directions of regulatory authorities and only
after having provided to the other Party, to the extent it is practicable and
legally permitted, with prompt notice of any such request or requirement so that
the other Party may seek a protective order or other appropriate remedy in
connection with such request or requirement; or


(d)
where such announcement or communication is made or issued after Completion by
the Purchaser or the Company to a customer, client or supplier of the Company
informing it of the Purchaser's purchase of the Sale Shares.



14.2    Restrictions on Disclosure


No Party to this Agreement will disclose (and will take reasonable precautions
to ensure that none of its directors, officers, employees or agents discloses)
any term of this Agreement, the negotiations leading up to this Agreement or the
transactions or arrangements contemplated or referred to in this Agreement
(including the fact that this Agreement has been entered into between the
Parties) or any confidential information belonging to any other Party except
where:


(a)
the prior written consent of the other Party has been obtained, such consent not
to be unreasonably withheld or delayed, and which consent may be given either
generally or in a specific case or cases and may be subject to conditions;



(b)
disclosure is reasonably necessary for the performance of that Party's
obligations under this Agreement or the New Commercial Documents, in which case
the other Party will be informed of such disclosure and the disclosing Party
will procure that such disclosure is limited to the extent of such necessity;



(c)
the information has entered into the public domain but not because of a breach
or default by that Party;



(d)
disclosure is made for a proper purpose to the senior management of a Party's
holding company;



(e)
disclosure is to that Party's legal advisers, accountants or bankers or their
respective legal advisers and that Party has informed the recipient of the
restrictions on disclosure contained in this Clause 14.2 and that Party will be
responsible for any breach of the provisions of this Clause 14.2 by or caused
by, the recipient;



(f)
disclosure is consistent with Schedules 7 or 8; or



(g)
disclosure is requested or required by any stock exchange or governmental
entity, or by requirements of any securities law or regulation or other laws,
regulations, judicial process and directions of regulatory authorities to which
the relevant Party is subject to, and only after having provided to the other
Party, to the extent it is practicable and legally permitted, with prompt notice
of any such request or requirement so that the other Party may seek a protective
order or other appropriate remedy in connection with such request or
requirement.



14.3    Remedies


The Parties acknowledge that since damages or an account of profits may not be
an adequate remedy for a breach of the obligations in Clauses 14.1 and 14.2, a
Party shall be entitled to an injunction to prevent a breach or a continued
breach.






--------------------------------------------------------------------------------




14.4    Continuing Effect of Restrictions


The restrictions contained in Clauses 14.1 and 14.2 will apply before and after
Completion and will continue to bind the Parties even if this Agreement is
rescinded or terminated.


15.    FURTHER ASSURANCE
    
Each Party shall do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver or cause to be executed
and delivered all such other agreements, certificates, instruments, and
documents as the other Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the New Commercial
Documents.


16.    COUNTERPARTS
    
This Agreement may be executed by the Parties in one or more counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.


17.    SUCCESSORS


This Agreement is binding on the successors of each Party.


18.    ASSIGNMENT
    
All provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.
This Agreement and the rights, privileges, duties and obligations of the Parties
may not be assigned or delegated by any Party to any person without the prior
written consent of the other Party, except to an Affiliate of such Party, it
being understood that any assignment or delegation to an Affiliate or any other
person shall not relieve the assigning Party of its obligations or liabilities
under this Agreement unless the other Party provides an express release of such
obligations and liabilities, and the assignee Party shall give reasonable
consideration to providing such a release if requested.


19.    SURVIVAL


The Parties acknowledge and agree that the provisions of Clauses 6.7, 6.8, 6.9,
6.10, 6.11, 6.12, 6.13 and 14 and any other provisions which by their nature are
expected to survive Completion or the termination of this Agreement shall
survive Completion or the termination of this Agreement.


20.    TAX AND EXPENSES


20.1    Tax


(a)
After Completion, the Purchaser will procure that the instruments of transfer
and bought and sold notes relating to the purchase of the Sale Shares are duly
stamped.



(b)
Each Party shall pay 50% of the aggregate ad valorem Hong Kong stamp duty
payable in respect of the sale and purchase of the Sale Shares under this
Agreement; provided that the Seller shall pay its 50% share of the estimated
stamp duty by way of cheque payable to "The Government of the HKSAR" pending
assessment of stamp duty by the Hong Kong Stamp Office and provided further
that, when such stamp duty is finally assessed by the Hong Kong





--------------------------------------------------------------------------------




Stamp Office, (i) if the Seller has paid more than its half share of such stamp
duty as finally assessed, the Purchaser shall, as soon as reasonably practicable
after receipt of the refunded stamp duty from the Hong Kong Stamp Office, pay
such excess to the Seller, and (ii) if the Seller has paid less than its half
share of such stamp duty as finally assessed, the Seller shall, as soon as
reasonably practicable, upon the Purchaser's demand pay such shortfall to the
Purchaser.


(c)
The Seller shall be responsible for its corporate tax liability (income or
otherwise) on the sale of the Sale Shares.



(d)
Subject to Clauses 20.1(b) and 20.1(c), all Taxes arising from or in connection
with the transaction contemplated under this Agreement and the New Commercial
Documents (including any Taxes payable by the Parties (or either of them) with
respect to the Consideration) shall be borne by the Purchaser.



20.2    Expenses


Each of the Parties is responsible for that Party's own legal and other expenses
incurred in the negotiation, preparation and completion of this Agreement and
the New Commercial Documents.


21.    NOTICES


21.1    In Writing and Methods of Delivery


Every notice or communication under this Agreement must be in writing and may,
without prejudice to any other form of delivery, be delivered personally or sent
by post or transmitted by fax.


21.2    Authorised Addresses and Numbers
    
(a)
In the case of posting, the envelope containing the notice or communication must
be addressed to the intended recipient at the authorised address of that Party
and must be properly stamped or have the proper postage prepaid for delivery by
the most expeditious service available (which will be airmail if that service is
available) and, in the case of a fax, the transmission must be sent to the
intended recipient at the authorised number of that Party.



(b)
Subject to Clause 21.3, the authorised address and fax numbers of each Party,
for the purpose of Clause 21, are as follows:



The Hongkong and Shanghai Banking Corporation Limited


Address: Level 8, 1 Queen's Road Central, Hong Kong


    
Fax: +852 3418 4719
For the attention of Senior Manager, Global Payments Relationship
    
Global Payments Acquisition PS 2 C.V.
Address:     c/o Global Payments Inc.
10 Glenlake Parkway
Atlanta, Georgia 30328


Fax: +1 770 829 8265




--------------------------------------------------------------------------------




For the attention of Corporate Secretary
  
21.3    Notification of Changes


No change in any of the particulars set out in Clause 21.2(b) will be effective
against a Party until it has been notified to that Party.


21.4    Deemed Giving of Notice and Receipt


A notice or communication will be deemed to have been duly given and received:


(a)
on personal delivery to any director or the secretary of an addressee or on a
business day to a place for the receipt of letters at that addressee's
authorised address;



(b)
in the case of posting, where the addressee's authorised address is in the same
country as the country of posting, at 10 a.m. (local time at the place where the
address is located) on the second business day after the day of posting;



(c)
in the case of posting, where the addressee's authorised address is not in the
same country as the country of posting, at 10 a.m. (local time at the place
where that address is located) on the fifth business day after the day of
posting; and



(d)
in the case of a fax, on issue to the sender of an O.K. result confirmation
report or, if the day of issue is not a business day, at 10 a.m. (local time
where the authorised fax number of the intended recipient is located) on the
next business day.



21.5    Business Days


For the purpose of Clause 21.4, a "business day" means a day which is not a
Saturday or a Sunday or a public holiday in the country of posting or
transmission or in the country where the authorised address or fax number of the
intended recipient is located and, where a notice is posted, which is not a day
when there is a disruption of postal services in either country which prevents
collection or delivery.


22.    COUNTERING BRIBERY
The Purchaser and the Seller each hereby represents, warrants and undertakes to
the other Party that, in connection with: (a) the transactions contemplated by
this Agreement, (b) any matter pertaining directly or indirectly to this
Agreement, including without limitation the negotiation of this Agreement and
the fulfilment of its obligations hereunder, or (c) any other transactions
involving, or undertaken on behalf of, the other Party:
(i)       it has not violated and undertakes that it will not violate any
applicable relevant anti-bribery laws and regulations, including without
limitation the U.S. Foreign Corrupt Practices Act, the UK Bribery Act and other
analogous legislation in other jurisdictions ("Anti-Bribery Laws"); and
(ii)      it has not and undertakes that it shall not engage in the following
conduct: making of payments or transfers of value, offers, promises or giving of
any financial or other advantage, or requests, agreements to receive or
acceptances of any financial or other advantage, either directly or indirectly,
which have the purpose or effect of public or commercial bribery or acceptance
of or acquiescence in bribery, extortion, facilitation payments or other
unlawful




--------------------------------------------------------------------------------




or improper means of obtaining or retaining business, commercial advantage or
the improper performance of any function or activity.


Notwithstanding any other provision to the contrary, a Party may suspend or
terminate this Agreement immediately should it become aware of a breach or
suspected breach of the other Party's representation, warranty or undertaking,
or violation by the other Party of Anti-Bribery Laws or where the other Party
causes it or any of its Affiliates to violate Anti-Bribery Laws.
23.    LAW AND JURISDICTION


23.1    Governing Law


This Agreement is governed by and will be construed in accordance with Hong Kong
law.


23.2    Hong Kong Jurisdiction


The Parties submit to the non-exclusive jurisdiction of the Hong Kong courts and
each Party waives any objection to proceedings in Hong Kong on the grounds of
venue or inconvenient forum.


24.    PROCESS AGENTS
    
Without prejudice to any other mode of service allowed under any relevant law,
the Purchaser:
(a)
irrevocably appoints Southgate Services Limited, of 39th Floor, Gloucester
Tower, The Landmark, 11 Pedder Street, Central, Hong Kong, as its agent for
service of process in relation to any proceedings before the Hong Kong courts in
connection with this Agreement and any New Commercial Document to which it is or
will be a party; and

(b)
agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned.





--------------------------------------------------------------------------------




EXECUTED by the Parties


For and on behalf of            
        
The Hongkong and Shanghai Banking Corporation        
Limited        
        
by: Stephen Colin Moss         
title:Global Head of M&A    /s/Stephen Colin Moss




--------------------------------------------------------------------------------




For and on behalf of                
            
Global Payments Acquisition PS 2 C.V.        
        
by Global Payments Acquisition PS 1 - Global         
Payments Direct S.e.n.c.,         
        
its General Partner        
    
duly represented:    
    
by Global Payments Direct, Inc., managing partner
of Global Payments Acquisition PS 1 - Global    
Payments Direct S.e.n.c.    
            
duly represented:        
by: David E. Mangum        
title: Treasurer/s/ David Mangum
    


